ACCEPTED
                                                                                                      01-14-00138-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 4/22/2015 3:48:23 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK




                              1420 Alabama |Houston | Texas | 77004
                                p. 713.522.7400 f. 713.522.7410                   FILED IN
                                   www.TexasLegalMalpractice.com           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                          April 22, 2015                   4/22/2015 3:48:23 PM
                                                                           CHRISTOPHER A. PRINE
VIA ELECTRONIC FILING                                                              Clerk
Christopher A. Prine
CLERK, FIRST COURT OF APPEALS
301 Fannin, Room 245
Houston, Texas 77002

       Re:     Cause No. 01-14-00138-CV; Rolando Acevedo, et al. v. The O’Quinn
               Law Firm, et al.; In the First Court of Appeals, at Houston; Trial Court
               Cause No. 392,247-416, Rolando Acevedo, et al. v. The O’Quinn Law
               Firm, et al.; In the Probate Court No. 2 of Harris County Texas.

Dear Mr. Prine,

       This letter is sent to the Court pursuant to the Court’s Order dated March 26, 2015,
requesting monthly status updates and abating this case until June 22, 2015.

        We are happy to report that since the last update set forth in the Unopposed Third Motion
to Abate, the Parties have agreed on the terms of the formal release. The releases along with the
settlement packages have been sent out to Appellants as well as all other clients connected to this
suit (approximately 1075 clients). Once the releases are executed by Appellants and forwarded to
Appellees, Appellants expect to dismiss this appeal. It is expected to take approximately forty-
five days before all the releases will be received back.

       We respectfully request a copy of this letter to be distributed amongst the Justices hearing
this matter.

     Should you have any questions, please do not hesitate to contact this office.

                                                     Sincerely,

                                                     THE KASSAB LAW FIRM



                                                     Lance Christopher Kassab
                                                     Attorney for Intervenor-Appellants
                                                     Rolando Acevedo, et al.
Christopher A. Prine
April 22, 2015
Page 2 of 2
cc.

Dale Jefferson (Via Electronic Filing/Email/Facsimile)
Jim Peacock (Via Electronic Filing/Email/Facsimile)
Kevin Dubose (Via Electronic Filing/Email/Facsimile)
Wallace B. Jefferson (Via Electronic Filing/Email/Facsimile)
Douglas W. Alexander (Via Electronic Filing/Email/Facsimile)